Exhibit 10.01

CARAUSTAR INDUSTRIES, INC.

FORM AMENDMENT TO TERMS OF EMPLOYMENT

This Agreement entered into as of the date below amends that certain letter
employment agreement between (Employee Name) (the “Executive”) and Caraustar
Industries, Inc. (the “Company”) dated as of October 1, 2002 (the “Letter
Agreement”) to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and applicable Treasury Regulations and Internal Revenue Service
guidance issued thereunder.

1.

Section 7 of the Letter Agreement entitled Severance Benefits is amended in its
entirety to read as follows:

 

7. Severance Benefits:

(a) Qualifying Involuntary Termination.

(i) On the thirtieth (30th) day following the date you have a “Qualifying
Involuntary Termination” (as defined in paragraph (ii) below), or if such date
is not a business day, on the first business day that is at least thirty
(30) days following the date of your Qualifying Involuntary Termination, the
Company shall pay to you a lump sum cash amount equal to (the term in the letter
agreement) months of your then-current base salary.

(ii) For purposes of this subsection (a), the term “Qualifying Involuntary
Termination” shall mean your termination of employment with the Company, other
than as a result of your death, “disability” (as defined below), by you for any
reason, for “cause” (as defined below), or in connection with a qualifying
termination under the terms of a change in control severance agreement to be
entered into between you and the Company; provided, that no termination will be
treated as a Qualifying Involuntary Termination unless it constitutes a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, and applicable Treasury Regulations and
Internal Revenue Service guidance issued thereunder.

(iii) Additionally, for (the term in the letter agreement) months following your
Qualifying Involuntary Termination (the “Continuation Period”), if you are
eligible for and elect continued health coverage for yourself or for yourself
and your qualified dependents under a group health plan of the Company or an
affiliate provided to satisfy the requirements of Section 4980B of the Code
(“COBRA Coverage”), the Company will reimburse you for the actual premium
charged to you for such COBRA Coverage for you and each of your dependents who
is a “qualified beneficiary” within the meaning of Section 4980B of the Code.
Such reimbursements (which shall be taxable income to you) shall be paid to you
directly or to the applicable group health plan, as determined by the Company,
on or as soon as practicable after each due date for such COBRA Coverage
premium. All such reimbursement payments shall be completed on or before
December 31 of the second calendar year following the calendar year that
includes your separation from service.

 

1



--------------------------------------------------------------------------------

(iv) For the Continuation Period, the Company, at the Company’s sole expense,
shall provide you with life insurance, long-term disability and accidental death
and dismemberment insurance benefits that are substantially the same as the
long-term disability and accidental death and dismemberment insurance benefits
that were provided to you and your dependents immediately before your separation
from service.

(v) Notwithstanding any contrary provision, if any amounts under paragraph
(i) above are scheduled to be paid at the time that the stock of the Company is
publicly traded on an established securities market or otherwise and you are a
“specified employee” as defined below, then no such amounts shall be paid to you
before the six-month anniversary of your Qualifying Involuntary Termination (or,
if earlier, the date of your death) and any amounts that would have been paid
prior to the six-month anniversary of your Qualifying Involuntary Termination
shall be accumulated and distributed (together with interest at the applicable
federal rate as defined in Section 1274(d) of the Internal Revenue Code) upon
the six-month anniversary of your Qualifying Involuntary Termination, or if such
date is not a business day, on the first business day that follows such
six-month anniversary; provided, however, if you die before the six-month
anniversary of your Qualifying Involuntary Termination, the payment will be made
on the first business day following the date the Company has notice of your
death. You will be a “specified employee” on any date in the applicable period
if you are employed by the Company or any affiliate of the Company that would be
considered a single employer with the Company under Section 414(a) or (b) of the
Internal Revenue Code of 1986, as amended (the “Code”), and you were a “key
employee” within the meaning of Section 416(i) of the Code (without regard to
paragraph (5) thereof) at any time during the 12-month period ending on the
identification date. For the period beginning January 1, 2005 and ending
March 30, 2006, the identification date is December 31, 2004. Thereafter, the
applicable period is each 12-month period beginning on April 1, 2006 and each
subsequent April 1 and the identification date for each such period is the
immediately preceding December 31. For example, for the period beginning
April 1, 2006, the identification date is December 31, 2005. Specified employees
shall be determined in accordance with Section 409A.

(b) Other Termination Events. In the event your employment is terminated because
of your death or disability, for cause, or by you for any reason, you will not
be entitled to receive any compensation or benefits after the date of
termination, except for any benefits accrued through the date of termination
under the Company’s plans.

(c) Benefits Under Change in Control Severance Agreement. In the event of a
qualifying termination under the terms of your change in control severance
agreement with the Company, you will be entitled to receive the benefit provided
thereunder.

(d) Definitions. For purposes of this offer, “disability” means termination
owing to your inability to perform your duties hereunder by reason of disability
or incapacity, due to physical or mental illness, for a period in excess of six
(6) consecutive months, and “cause” means (i) your commission of a felony; or
(ii) fraud, misappropriation or embezzlement

 

2



--------------------------------------------------------------------------------

involving Company property or other intentional wrongful acts that materially
impair the goodwill or business of the Company or that cause material damage to
the Company’s property, goodwill or business.

(e) Forfeiture or Recoupment of Severance Benefits.

 

  (1) General. If you engage in any act or omission constituting misconduct, as
that term is defined in paragraph (2) below, the Company shall have the rights
set forth in paragraph (3) to cause you to forfeit unpaid severance benefits
under this Section 7, or to require you to pay back to the Company any severance
benefits under this Section 7 that have already been paid to you.

 

  (2) Definition of Misconduct. For the purposes of this Section 7, the term
“misconduct” shall mean any of the following events:

 

  (A) The Company is required to prepare an accounting restatement due to
material noncompliance, and the material noncompliance was due at least in part
to your acts or omissions;

 

  (B) You disclose to others, or use for your own purpose, any proprietary
information or intellectual property (including customer lists, supplier lists,
pricing and cost data, computer programs, advertising plans, wage or salary
data, financial information, research and development plans, etc.) and all other
types of information that the Company intends or expects to be kept secret, or
which disclosure breaches any agreement that you have entered into with the
Company;

 

  (C) You, without the consent of the Company, directly or indirectly engage in,
become employed by, or render services, advice or assistance to any business in
competition with the Company at any time during the twelve (12) month period
following termination of employment with the Company, or violate any other
non-compete agreement that you have entered into with the Company;

 

  (D) You induce, or attempt to induce, directly or indirectly, any of the
Company’s customers, employees, representatives or consultants to terminate
working for the Company, or breach any non-solicitation agreement that you have
entered into with the Company;

 

  (E) You fail to promptly return all documents and other tangible items
belonging to the Company upon termination of employment with the Company;

 

3



--------------------------------------------------------------------------------

  (F) You commit an act of embezzlement, fraud or theft with respect to the
property of the Company;

 

  (G) You engage in any other act or omission not listed above which constitutes
dishonesty, intentional breach of fiduciary obligation or intentional
wrongdoing, and which results in substantial harm to the business or property of
the Company.

 

  (3) Forfeiture or Repayment of Severance Benefits. Upon your engaging in an
act or omission constituting misconduct, the Company shall be entitled, in its
sole discretion, to take the following actions:

 

  (A) The Company may give notice to you that some or all of the future unpaid
severance benefits otherwise to be paid to you shall be forfeited by you.

 

  (B) The Company may notify you that you must repay to the Company some or all
of the severance benefits previously paid to you.

 

  (C) The determination of whether the remedies in this paragraph (3) shall be
applied to any act or omission constituting misconduct by you, and the amount of
the forfeiture of future severance benefits or the amount to be repaid to the
Company by you in such case, shall be made by the Company in its sole
determination.

 

  (D) The determination of the Company not to seek remedies against you under
this paragraph (3) in any case of misconduct, or the determination of the
Company not to seek the full amount of remedy available to it, shall not
constitute a waiver as to any other case of misconduct by you.

 

  (E) The remedies under this paragraph (3) may be enforced by any legal means
available to the Company.

 

  (4) Remedies Not Exclusive. The remedies set forth in this subsection
(e) shall not be the exclusive remedies available to the Company in the event of
your misconduct, and the Company shall not be precluded from taking any or all
other actions against you that may be available to it.

2.

Any compensation paid under the Letter Agreement, as amended by this Agreement,
is intended to satisfy the requirements of Section 409A or be exempt from
Section 409A and this Agreement shall be interpreted to effectuate that intent.

 

4



--------------------------------------------------------------------------------

3.

The effective date of this Agreement is January 1, 2005 or, if later, the
effective date of the Prior Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and Executive has executed this Agreement
as of the day and year first above written.

 

CARAUSTAR INDUSTRIES, INC.     By:   /s/ Michael J. Keough         Its:  
President and CEO       (Employee Name)

Dated:         Dated: April 8, 2008          

 

5